DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the term “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).
	In claim 2, it is unclear what “ZNO” denotes.  Note that zinc oxide is ZnO.  
	In claim 6, it is unclear what “SU8” denotes.
	Claims 8, 10 and 12 suffer the same deficiency of claim 1.
	Claim 10 suffers the same deficiency of claim 1.
	Other claims are deemed indefinite in view of their dependence on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WANG et al (WO 2007146769) in view of the Korean patent KR 100536483 (“KR’483”).
	Wang teaches a biogenerating device comprising a plurality of piezoelectric nanostructures (Wang, para. 0010); the device is self-generating voltage device (Wang, para. 0070).  The aspect ratio (length/width) is (88.5m)/(0.37m) (Wang, para. 0092) which is larger than 100.  Wang teaches that the nanostructure is bent under a “pushing force” (Wang, para. 0094), thus the nanowire is necessarily flat for it to be bendable under such force.  However, Wang does not teach the width of the nanostructure being tapered or decreased along the nanostructure direction.  KR’483 teaches ZnO nanoneedle having an aspect ratio (1/100) to (5/5000) which is larger than 100 (KR’483, translation copy, page 2, 4th & 8th paragraphs).  The nanoneedle of KR’483 is easier to make and has excellent mechanical and thermal stability and excellent electrical and optical properties (KR’483, translation copy, page 2, 16th paragraph).  In light of this teaching of KR’483, the POSITA would be motivated to employ the ZnO nanoneedle of KR’483 as the nanostructure in Wang’s biogenerating device.  
	Claim 2:  The nanostructure is made of ZnO (Wang, para. 0050).
	Claim 4:  The thickness of the nanostructure is 1-5 nm (KR’483, translation copy, page 2, 4th & 8th paragraphs) which is well within the claimed range of up to 100 nm.
	Claims 6-7:  The nanostructure is grown on a substrate of glass, silicon dioxide or metal by chemical vapor deposition.  See Wang, para. 0067 and US 2005/0224799, para. 0055-0056 because Wang discloses growth of ZnO according to US 20050224799, at paragraph 0067). See also, KR’483, translation copy, page 2, 10th to 16th paragraphs).  

Allowable Subject Matter
Claims 3, 5 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form: (1) including all of the limitations of the base claim and any intervening claims and (2) being free from 35 USC 112 issues as discussed above.
The following is a statement of reasons for the indication of allowable subject matter:  self-generating voltage nanostructures or nanosheets are known.  However, it has not been known to configure the shape of the nanostructure such that a method involving an isolated cell and a culture medium with the nanostructure can be performed and an implant containing the nanostructure can be made.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

September 29, 2022